Citation Nr: 1516863	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to March 1988.  The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Lincoln, Nebraska, VA Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.


FINDING OF FACT

Bilateral hearing loss and tinnitus were not demonstrated in service, nor was either disability objectively demonstrated to have been manifest to a compensable degree within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral sensorineural hearing loss and tinnitus are related to her active military service, to include in-service noise exposure.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.  Information contained in an October 2012 letter compliances with these requirements.  Further, as fully compliant notice preceded the initial RO adjudication of the claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claims on appeal, the Board finds that the Veteran's service medical records have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  Otherwise, the claimant and her representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's hearing loss and tinnitus with her period of active service.  

Also, pursuant to her request in her substantive appeal, which was received by VA in July 2013, the Veteran was scheduled to appear before a Veterans Law Judge.  However, she failed to appear for the March 2014 hearing and failed to show good cause for her failure to appear and submit a timely request to reschedule her hearing.  Her hearing request is thus deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2014).  

During the pendency of the claim, the Veteran underwent a VA audiological examination in November 2012.  Thereafter, in May 2013, her claims file was reviewed by a VA clinician.  Nexus opinions addressing the hearing loss and tinnitus issues were obtained from both and presented in their respective reports.  The nexus opinions obtained were accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's history of noise exposure during military service.  There are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claims decided on the merits herein.  In this regard, the nexus opinion specifically discussed whether or not there was a hearing threshold shift in the audiometric results obtained at the end of her period of service as compared to those from entry.  The Veteran's reported lay history of experiencing hearing loss and tinnitus since service was also recognized.  Thusly, the Board finds that the November 2012 and Mary 2013 VA audiological examination report and the nexus opinions obtained are adequate for adjudication purposes with respect to the matters decided on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a remand for further evidentiary development or corrective action with regard to these issues is unnecessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the hearing loss and tinnitus claims decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to these aforementioned matters is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for bilateral hearing loss and tinnitus.

II.  Pertinent laws and regulations - service connection.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Certain chronic diseases, such as sensorineural hearing loss and tinnitus (each as an organic disease of the nervous system), is subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptoms if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

The Veteran's DD-214 shows that she served for a period of little more than six months of active duty in the United States Army, during which time she qualified as a marksman with a rifle and an expert in using hand grenades.  Her exposure to noise from small arms during service is accordingly conceded.  The Veteran's essential assertion is that her bilateral hearing loss and tinnitus are etiologically related to her in-service noise exposure and that she experienced symptoms of both since service.   The Veteran is deemed competent to report experiencing self-perceivable ringing in her ears and diminishment of her sense of hearing and their time of onset (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The November 2012 VA audiological examination report establishes that the Veteran has speech recognition scores of 96 percent, bilaterally, and auditory thresholds above 26 decibels at 2000, 3000, and 4000 Hertz in each ear, which meets the aforementioned criteria.

III.  Entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran's service treatment records show that her ears and tympanic membranes were clinically normal on pre-enlistment examination in June 1987 and that she expressly denied having any history of hearing loss or ear trouble on an accompanying medical history questionnaire.  Audiometric testing shows that her pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
10
10
5
5
0

No treatment for complaints of hearing problems or tinnitus were shown during the  approximately six months that the Veteran served on active duty.  She was ultimately honorably separated from military service after she became pregnant with child during active duty. 

A separation medical examination conducted in March 1988 shows that the Veteran's ears and tympanic membranes were clinically normal and that she expressly denied having any history of hearing loss or ear trouble.  Audiometric testing shows that her pure tone thresholds, in decibels, were unchanged from the prior pre-enlistment audiometric study in November 1987, and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
0
LEFT
10
5
5
0
5

Post-service medical records do not include any clinical reports relating to the state of the Veteran's hearing for the one-year period immediately following her separation from active duty in late March 1988.  She is not present awarded service connection for any disabilities.  She filed her original claim for VA compensation for bilateral hearing loss and tinnitus in April 2012, nearly a quarter of a century later.  Her essential contention is that her bilateral hearing loss and tinnitus were the result of her exposure to small arms noise in service while qualifying for her marksman and expert status in the use of a rifle and hand grenades, respectively.

Pursuant to his claim, the Veteran was provided with a VA audiological examination in November 2012.  The Veteran complained of having bilateral hearing loss and tinnitus symptoms.  Audiometric testing revealed speech discrimination of 96 percent in each ears and pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
30
30
LEFT
20
25
35
30
30
After verifying the validity of the hearing test results and reviewing the claims file, the examining clinician determined that the Veteran's hearing tested as normal on pre-enlistment examination in June 1987 and separation examination in March 1988.  The clinician opined that it was not at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by, or was a result of an event in military service because the Veteran had no ratable hearing loss at the time of her separation from active duty.  The examiner noted that the Veteran reported onset of tinnitus in service, which reportedly began after she fired a light anti-tank weapon (LAW) rocket, and that she saw a doctor in service for tinnitus and reported tinnitus at the time.  The examining audiologist opined, however, that it was less likely than not (i.e., less than a 50 percent probability) that the Veteran's tinnitus was caused by, or was a result of military noise exposure because of the following rationale:

Normal hearing [results shown in] service strongly suggests [that] any reported tinnitus is less likely to be from noise exposure.  Therefore the reported tinnitus is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure. 

In May 2013, the Veteran's claims file was reviewed by another VA clinical audiologist, who provided the following additional nexus opinion and rationale:

[Bilateral hearing loss and tinnitus are] less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service [noise exposure].  

[The rationale is that] audiograms dated [June 1987] and [March 1988] reveal normal hearing [at] 500 - 6000 hertz, bilaterally.  This veteran's hearing has not gotten worse more than 10 decibels from [her] entrance to [her] exit physical [in] at least one of the ratable frequencies.  According to [clinical] literature, one can expect a threshold change to vary from test to test [by] as much as 10 decibels.  Therefore, for a threshold shift to be considered a significant change it must change [by] more than 10 decibels.  Since this veteran's hearing has not changed [by] more than 10 decibels it is [therefore] not as likely as not [that] there has been a significant change in hearing.  It is not likely [that] the current hearing loss was [due to her] military noise exposure.

There is a high correlation between hearing loss, tinnitus, and noise exposure.  The presence of a ratable hearing loss [in military] service or [an] audiometry configuration consistent with noise exposure is a strong indicator that any reported tinnitus [is] also from noise exposure.  Conversely, normal hearing [in military] service strongly suggests [that] any reported tinnitus is less likely to be from noise exposure.  Since the veteran's hearing was normal at separation from [military] service, it is less likely as not [that] the reported tinnitus was from military noise exposure.

The May 2013 audiologist predicated her conclusions on her review of the Veteran's pertinent clinical history and her own clinical expertise and experience as a licensed clinical audiologist.  

The Board finds that the November 2012 and May 2013 VA audiologists' opinions are probative, as they were predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and are supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  There is no clinical evidence objectively demonstrating a diagnosis of sensorineural hearing loss in either ear at the pertinent ratable frequencies of 500, 1000, 2000, 3000, and 4000 Hertz during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during active service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in March 1988, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Veteran has stated that she perceived diminished hearing in service, with continuity of symptoms thereafter to the present day, as she is not a trained audiologist or otolaryngologist, her subjective account of bilateral decreased hearing is not sufficient in itself to establish that her quantifiably measurable hearing loss during service or within the one-year presumptive period following her discharge from service met the objective regulatory criteria for a hearing loss disability for VA compensation purposes. Her account alone does not establish a nexus between her present hearing loss and her period of military service, and there is no basis to assign service connection based on continuity of symptoms. 38 C.F.R. §§ 3.303(b), 3.385 (2014). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to the Veteran's assertion that she developed onset of hearing loss and tinnitus in service after firing a LAW rocket and that she was treated for tinnitus complaints during active duty, the Board finds her account to be lacking credibility.  Indeed, her reports are contradicted by the contemporaneous documented clinical records, which show no such treatment for tinnitus in active service, and her own express admissions at service separation in March 1988 that she had no hearing loss and no ear trouble (which would encompass tinnitus).

The opinions presented in the November 2012 audiological examination report and the May 2013 VA clinical audiologist's report determined that there was no nexus between the Veteran's current bilateral sensorineural hearing loss and tinnitus and her period of active service.  The negative opinions are predicated on the rationale that there was an absence of any clinical findings demonstrating a diagnosis of hearing loss in the records contemporaneous with active duty, or in the years immediately after separation from service, and there was an absence of any objectively demonstrated threshold shifts of 10 decibels or greater at any frequency during active duty, as shown by comparisons of the audiometric evaluations obtained during pre-enlistment examination in June 1987 and separation examination in March 1989.  Such clearly severed any link between her period of active duty with her current hearing loss disability with associated tinnitus.  The Veteran has not submitted any other contrary competent evidence linking her bilateral hearing loss and tinnitus to service, aside from her own assertions.

In balancing the lay opinion of the Veteran against the medical opinions of the VA audiologists, the Board finds that the lay opinion is less probative.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between bilateral hearing loss and tinnitus, first clinically demonstrated many years after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the opinions of the VA audiologists, who have the specialized education and training, are more probative and persuasive. Therefore, the Board finds that the opinions of the VA audiologists outweigh the lay opinion of the Veteran.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


